Citation Nr: 0300415	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  97-34 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1977.  He served in Vietnam and was awarded the 
Combat Action Ribbon.  He died in January 1997.  The 
appellant is the widow of the veteran.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal of a August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the appellant's 
claim of entitlement to service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in January 1997 at the age of 47.  
According to the death certificate, the cause of the 
veteran's death was amyotrophic lateral sclerosis (ALS); 
the approximate interval between onset and death was 
years.

2.  At the time of the veteran's death, service connection 
was in effect for post operative lumbar laminectomy with 
status post lumbar fusion, rated 60 percent disabling; 
psoriasis, rated 50 percent disabling; and left ankle 
fracture, rated noncompensable.  The combined disability 
rating was 80 percent.  

3.  Medical and other evidence of record shows that the 
veteran's military service, including exposure to Agent 
Orange, and treatment for service-connected disabilities 
caused or contributed to the cause of the veteran's death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.102, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of 
the veteran's death.  She contends that the veteran's 
exposure to Agent Orange in service coupled with medical 
treatment for his service-connected disabilities 
contributed substantially to his death from ALS. 

In the interest of clarity, the Board will initially 
discuss whether this case has been properly developed for 
appellate purposes.  The relevant law and regulations and 
factual background will then be briefly set forth.  
Finally, the Board will analyze the appellant's claim and 
render a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45, 620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, the 
implementing regulations are also effective November 9, 
2000.  Consequently, the regulations are accordingly 
applicable to this case.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  
The Board will now address these concepts within the 
context of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated 
by the VCAA.  The current standard of review for all 
claims is as follows.  

When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, 
the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as 
to notice apply to this case and have been effectively 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was notified by the October 1997 
Statement of the Case, and the January 2001 and April 2002 
Supplemental Statements of the Case of the pertinent law 
and regulations and the need to submit additional evidence 
on her claim for service connection for the cause of the 
veteran's death.  The April 2002 Supplemental Statement of 
the Case also includes the pertinent law and VA 
regulations involving the VCAA.

Moreover, a letter was sent to the appellant in 
September 2002, with a copy to her representative, 
discussing the requirements for entitlement to service 
connection under the VCAA.  The appellant was 
specifically informed as to what evidence she needed to 
submit to substantiate a claim for service connection 
for the cause of the veteran's death.  She was informed 
that to establish entitlement to service connection for 
the cause of the veteran's death she needed to submit 
evidence tending to show that the veteran's death was 
caused by a disability for which service connection had 
been established at the time of death or for which 
service connection should have been established. 

Crucially, the appellant was informed by the RO by 
means of the September 2002 letter what evidence she 
was required to provide and what evidence VA would 
attempt to obtain on her behalf.  The letter 
explained that VA would obtain government records and 
would make reasonable efforts to help her get other 
relevant evidence, such as private medical records, 
employment records, etc., but that she was 
responsible for providing sufficient information to 
VA to identify the custodian of any records.  
Further, she was advised that it remained her 
responsibility to ensure that VA received the 
relevant nongovernmental records.  The appellant was 
given 30 days from the date of the letter to respond.  
Additional evidence was subsequently received from 
the appellant in November 2002.

In short, the Board finds that the appellant has been 
amply notified of the requirements of law in connection 
with her claim of entitlement to service connection for 
the cause of the veteran's death.

Duty to assist

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  

The Board believes that there is sufficient evidence of 
record with which the Board may make an informed decision.  
As described in some detail below, there is medical 
evidence of record which encompasses the veteran's entire 
relevant medical history, from his military service during 
Vietnam to his death in January 1997.  There are also 
medical nexus opinions on file.  The appellant has not 
identified any specific records that are not on file and 
would bear on the outcome of her claim. 

The appellant and her accredited representative have been 
afforded ample opportunity to present evidence and 
argument in support of her claim.  In particular, she 
presented testimony at a personal hearing before the 
undersigned in April 2001. Additionally, the letter sent 
to the veteran in September 2002 requested that she 
provide the names, addresses, and approximate dates of 
treatment for any health care providers, VA and non-VA, 
who might possess additional medical records pertinent to 
her claim.  Additional evidence was received in November 
2002.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits.  

Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303 (2002).  Service connection may 
also be granted for a disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
1991 and Supp. 2002); Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 
66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Service connection - herbicide exposure

A veteran who had active service in the Republic of 
Vietnam during the Vietnam War period will be presumed to 
have been exposed to an herbicide agent during that 
service.  The Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, § 201, 115 Stat. 976 
(2001) (to be codified at 38 U.S.C.A. § 1116).  When such 
a veteran develops a disorder listed in 38 C.F.R. § 
3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or 
more following his service in Vietnam, the disorder shall 
be presumed to have been incurred during service.  38 
U.S.C.A. § 1116 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309(e) (2002).  In addition, the United States 
Court of Appeals for the Federal Circuit has held that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.5 (2002).  In order to establish service 
connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312 (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related 
to the cause of death.  In order to be a contributory 
cause of death, it must be shown that the service-
connected disability contributed substantially or 
materially to cause death; that it combined to cause 
death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that 
the service-connected disorder casually shared in 
producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) 
and (c) (2002).

Factual Background

As noted in the Introduction, the veteran served in 
Vietnam.

The veteran's service medical records reveal that he 
incurred psoriasis, a herniated nucleus pulposus of L4, 
and a fracture of the left ankle in service.  A June 1977 
granted service connection for low back syndrome, 20 
percent disabling; for psoriasis, 10 percent disabling; 
and for residuals of a left ankle fracture, 
noncompensable.  VA examination reports beginning in April 
1977, VA hospital reports beginning in August 1978, and VA 
treatment records beginning in December 1978 show 
continued problems and treatment for psoriasis and low 
back disability, including back surgery.  

The veteran complained on VA examination in July 1996 of 
low back pain and lower extremity paresthesias and 
weakness.  Diagnoses included ALS.  It was noted that the 
ALS was the most likely reason for the veteran's lower 
extremity weakness and paresthesias.

According to an October 1998 Memorandum from a VA 
physician, there is a consensus in standard medical 
textbooks that the etiology of ALS remains unknown and 
that there is no reason to assume that the treatment which 
the veteran received for his psoriasis or lumbar spine was 
a causative agent for ALS.

Also on file is a June 2000 statement from R.S., Ph.D., a 
specialist in neurotoxicology who had reviewed the 
veteran's file.  His statement is accompanied by his 
eleven page resume.  Dr. S. noted that the veteran had 
been exposed to Agent Orange in Vietnam; that he had been 
treated with UVA/UVB light treatment and Methoxsalen, then 
with Methotrexate, and then with PUVA with Methoxsalen for 
his [service connected] psoriasis; and that he had had 
back surgery and was treated with numerous types of pain 
medication for his [service connected] low back 
disability.  

Dr. S. provided a definition of ALS from the National 
Institutes of Health in which it was noted that ALS 
belongs to a class of disorders known as motor neuron 
diseases.  ALS occurs when specific nerve cells in the 
brain and spinal cord that control voluntary movement 
gradually degenerate.  It was noted that ALS strikes in 
mid-life.  Agent Orange was considered a neurotoxic 
substance, and it was noted that herbicides in general had 
been linked to neurological degeneration.  Dr. S. said 
that anti-cancer treatments, pain medication, PUVA 
treatment, and anesthesia used for back surgery strain the 
nervous system.

According to Dr. S., the veteran's exposure to Agent 
Orange in Vietnam caused neurological degeneration; and 
his nervous system was further stressed by pain and the 
drugs used to deal with pain, by treatment for psoriasis, 
and by total anesthesia.  Dr. S. concluded that because 
the veteran eventually developed ALS, in part related to 
his exposure to Agent Orange and his treatment for his 
service-connected disabilities, his ALS was service 
related.

According to a September 2000 Memorandum from another VA 
physician, the veteran's ALS was not likely service-
connected because there is no definite evidence that Agent 
Orange, Methotrexate, PUVA treatments, and anti-
inflammatory agents can induce ALS.  It was noted that 
several standard medical textbooks, such as Kelly's 
Textbook of Internal Medicine, indicate that the etiology 
of ALS is unknown.

The appellant testified in support of her claim at her 
personal hearing at the RO in April 2001.  She testified 
that the veteran was exposed to Agent Orange in Vietnam 
(hearing transcript page 5); her representative indicated 
that the veteran's exposure to Agent Orange, chemicals, 
medications and clinical treatment combined to lead to his 
incurrence of ALS (transcript p. 19).

According to a statement from Dr. S. dated April 9, 2001, 
when dealing with neurotoxicology, citation should be to 
special neurotoxicology textbooks rather than to the 
general texts cited by the VA physician in September 2000.  
Dr. S. indicated in a statement dated April 10, 2001 that 
the veteran might have been exposed to radiation and 
solvents as a maintenance and operation worker at a 
nuclear missile facility.

Also on file are medical articles on ALS and psoriasis, as 
well as a UV Log and a record of the veteran's 
medications.

Analysis

The appellant contends, in essence, that service 
connection for the cause of the veteran's death should be 
granted because there is medical evidence on file to 
support her contention that the veteran's exposure to 
Agent Orange in service coupled with his post-service 
treatment for psoriasis and low back disability led to the 
ALS that caused his death.

A veteran who had active service in the Republic of 
Vietnam during the Vietnam War period will be presumed to 
have been exposed to Agent Orange during service.  Even 
though ALS is not a disorder listed in 38 C.F.R. § 
3.309(e), service connection can be established with proof 
of actual direct causation.  See Combee, supra.

The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In this case, however, the 
record on appeal contains relevant medical opinions that 
have been submitted by the appellant or obtained by the 
RO.  The Board will accordingly evaluate the medical 
evidence of record.

By law, the Board is obligated under 38 U.S.C. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court 
has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 
Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

	The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing 
the data, and the medical conclusion that the physician 
reaches. . . . As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions 
[are] within the province of the adjudicators; . . .  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Due to the conflict in the medical opinions, the Board has 
given some thought to obtaining an additional opinion from 
an independent medical expert (IME). 
See 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(2001) [the Board may obtain an advisory medical opinion 
from an IME when, in its opinion, a medical opinion is 
warranted by the medical complexity or controversy 
involved in the appeal].  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  In this 
case, the Board does not believe that an IME opinion would 
shed additional light on the matter at hand.  It is 
uncontroverted that the origins of ALS are obscure.  The 
Board believes that under such circumstances it can do no 
better than to rely on the opinions already of record. 

For reasons which will be expressed below, the Board has 
determined that the medical and other evidence in this 
case is at least in equipoise as to the question of 
whether the ALS that caused the veteran's death was 
etiologically related to his military service and to his 
service-connected disabilities.  

While there is medical evidence both for and against the 
appellant's claim, the Board finds that the evidence in 
support of the claim is more persuasive because it is from 
a specialist in neurotoxicology who has written the 
Neurotoxicity Guidebook and numerous articles on 
neurotoxicology.  Moreover, the June 2000 opinion from Dr. 
S. is more extensive than the one paragraph VA opinions 
against the claim and includes more supporting data.  The 
October 1998 and September 2000 VA Memorandums are not 
written by specialists in neurotoxicology, and they rely 
on general medical textbooks to conclude that the etiology 
of ALS is unknown without discussing specific medical 
evidence relevant to the case on appeal or the specific 
medical findings of Dr. S.  

Although Dr. S. does not cite any specific medical texts 
to support his opinion favorable to the appellant's claim, 
it is noted that because he is a specialist in 
neurotoxicology who has written extensively on the subject 
and specifically refers in his opinion to the veteran's 
medical history, his opinions are more probative than the 
short and general statements from the VA physicians noted 
above.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In short, the evidence of record is at least in equipoise 
as to the question presented.  The Board will this apply 
the benefit of the doubt rule explained above in the 
appellant's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Consequently, service connection for the cause 
of the veteran's death is warranted.

ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

